Citation Nr: 1550475	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-15 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral joint syndrome, left.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral joint syndrome, right.

4.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to September 1984, from October 1985 to April 1986, and from September 1986 to December 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Additional evidence was received, to include updated VA medical treatment records, since the March 2013 Statement of the Case.  However, the VA medical treatment records do not reflect treatment for the Veteran's knee since the evidence already reviewed and considered in the March 2013 Statement of the Case.  The Board finds that a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) is not required.  38 C.F.R. § 20.1304 (2014).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the evidence indicates that the Veteran's employment is impacted by her service-connected disabilities; neither the Veteran nor the evidence indicates that she is unemployable due to her service-connected disabilities on appeal.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

The issues of entitlement to a rating in excess of 30 percent for migraine headaches and entitlement to service connection for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Considering the clinical findings and the Veteran's functional loss and impairment, the patellofemoral joint syndrome, left, currently diagnosed as degenerative joint disease, is productive of painful motion, but is not more comparable to slight recurrent subluxation or lateral instability, flexion limited to 45 degrees, or extension limited to 10 degrees.  
 
 2.  Considering the clinical findings and the Veteran's functional loss and impairment, the patellofemoral joint syndrome, right, currently diagnosed as degenerative joint disease, is productive of painful motion, but is not more comparable to slight recurrent subluxation or lateral instability, flexion limited to 45 degrees, or extension limited to 10 degrees.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for patellofemoral joint syndrome, left, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2014).
 
 2.  The criteria for a rating in excess of 10 percent for patellofemoral joint syndrome, right, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2009 satisfied the duty to notify provisions with respect to the criteria for service connection and notified the Veteran of the assignment of disability ratings and effective dates.

The duty to assist the Veteran has been completed.  The claims folder contains the identified VA medical treatment records.  In addition, the Veteran was provided an adequate VA examination with respect to her service-connected disabilities.  The Veteran was provided a VA examination in December 2009.  The examination report reflects a history that is consistent with the evidence of record, a physical examination of the Veteran, and contains relevant findings with respect to the service-connected knee disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board recognizes that the VA examiner did not provide an opinion as to the degrees of motion lost during a period of flare-up or overuse.  However, the Veteran did not report that she experienced increased limitation of motion during a period of flare-up or overuse.  Furthermore, the VA medical treatment records, to include an October 2012 VA treatment record dated after the December 2009 VA examination, shows normal range of motion of all extremities.  A remand solely to conduct a VA examination for the purpose of obtaining an opinion as to the estimated loss of range of motion, in degrees, during a flare-up or period of overuse, is not necessary and would be a waste of VA's finite resources.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected knee disabilities since she was last examined.  The duty to assist does not require a remand for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.   38 C.F.R. § 4.3.

Further, a rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent and X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  38 C.F.R. § 4.45.  

Diagnostic Code 5257 provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In an October 2009 statement, the Veteran requested increased ratings for her service-connected knee disabilities due to an increase in pain and decreased strength in both knees.  

A private medical treatment record dated in July 2009 noted pain all over the body including the legs.  

The Veteran was provided a VA medical examination in December 2009.  The Veteran reported a diagnosis of chondromalacia-patellofemoral joint syndrome.  She reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  She indicated that she did not experience heat, redness, deformity, drainage, effusion, or subluxation.  The Veteran reported experiencing flare-ups as often as two times per week and each time lasted for four hours.  From one to ten, ten being the worst, the severity level was at a ten.  The flare-ups were precipitated by physical activity.  The flare-ups occurred spontaneously.  The flare-ups were alleviated by rest and by Aspirin/Ibuprofen.  During the flare-ups, she experienced functional impairment which was described as avoiding stairs, driving, and prolonged walking.  She reported difficulty with standing/walking.  Over the past twelve months, she reported incapacitating episodes in July 2009 for seven days.  The physician who recommended bed rest was unknown.  On examination, the Veteran had difficulty with weight bearing, painful and unstable knees.  There was difficulty performing ambulation with the lower extremities.  She had no difficulty with ambulating.  She did not require assistive device for ambulation.  On the right knee, there was tenderness.  The right knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation.  On the left knee, there was tenderness.  The left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malignment, and drainage.  There was no subluxation.  Examination of the right knee revealed locking pain and crepitus.  There was no genu recurvatum.  Examination of the left knee revealed locking pain and crepitus.  There was no genu recurvatum.  Upon examination of the knee, there was no ankylosis.  Flexion of the right knee was 140 degrees with pain beginning at 135 degrees and flexion of the left knee was 140 degrees with pain beginning at 135 degrees.  Extension of the right knee was 0 degrees and extension of the left knee was 0 degrees.  Repetitive range of motion was possible and there was no additional degree of limitation.  On the right, the joint function was additionally limited by the following after repetitive use: pain, fatigue, lack of endurance, and pain had the major functional impact.  The joint function on the right was not additionally limited by weakness or incoordination.  On the left, the joint function was additionally limited by the following after repetitive use: pain, fatigue, lack of endurance, and pain had the major functional impact.  The joint function on the left was not additionally limited by the following after repetitive use: weakness or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the right knee and left knee.  The neurological examination of the lower extremities revealed motor function within normal limits and sensory function was within normal limits.  The right knee and left knee X-rays showed degenerative arthritic changes.  For the diagnosis of patellofemoral syndrome, left, the diagnosis was changed to degenerative joint disease left knee.  The subjective factors were weakness, stiffness, swelling, and giving way.  The objective factors were tenderness, crepitus, and pain with range of motion and degenerative joint disease on x-ray.  For the diagnosis of patellofemoral syndrome, right, the diagnosis was changed to degenerative joint disease right knee.  The subjective factors were weakness, stiffness, swelling, and giving way.  The objective factors were tenderness, crepitus, and pain with range of motion and degenerative joint disease on X-ray.  The effect on the Veteran's occupation was chronic knee pain.  

VA medical treatment records dated in August 2009 and October 2012 reflect findings of full range of motion of all extremities.  

Initially, the Board notes that the August 2010 rating decision and the March 2013 Statement of the Case stated that a 10 percent rating was assigned for the right knee and a 10 percent rating was assigned for the left knee based upon painful motion.  Indeed, the March 2013 Statement of the Case specifically noted the provisions of 38 C.F.R. § 4.59 and that "4.59 gives the authority to assign at least the minimum compensable rating for painful motion with joint or periarticular pathology."  While the code sheet attached to the August 2010 rating decision still noted the use of Diagnostic Code 5257, pertaining to instability and recurrent subluxation, it is evident from the discussions in the rating decision and Statement of the Case that the 10 percent ratings were assigned pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) ("Read together, DC 5003, and § 4.59 thus state that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.").  

A higher rating would not be warranted under Diagnostic Codes 5260 or 5261.  38 C.F.R. § 4.71a.  Indeed, even a noncompensable rating would not be warranted under Diagnostic Code 5260 or 5261.  The Veteran's knees exhibited normal flexion and extension upon examination.  While pain began at 135 degrees, the Veteran's right and left knees demonstrated normal range of motion with extension from 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The Board considered whether higher ratings would be warranted under Diagnostic Codes 5260 or 5261 on the basis of additional functional impairment and loss.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, supra.  The Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain, and dislocation.  However, the VA medical treatment records reflect full range of motion of all extremities.  In addition, the December 2009 VA examination report shows that while pain began at 135 degrees, the Veteran's knees exhibited normal flexion and normal extension.  Repetitive range of motion testing did not result in any limitation of motion in degrees.  In this case, higher ratings on the basis of additional functional impairment and loss are not warranted.

In addition, a compensable rating under Diagnostic Code 5257 is not warranted.  While the Veteran reported weakness and instability of the knees, the December 2009 VA examination report does not reflect any findings of instability after testing.  The Board assigns greater probative weight to the clinical findings, which included specific tests for instability, as opposed to the Veteran's own statements regarding the stability of her knees.  Concerning any subluxation, the clinical findings are absent for any findings of subluxation.  Again, the Board attributes greater value to the VA examination report as to whether the Veteran experiences subluxation as the December 2009 VA examiner listed the Veteran's subjective complaint, but noted that there was no subluxation.   Accordingly, the Board finds that compensable ratings under Diagnostic Code 5257 are not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   

A separate or higher rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 is for assignment for dislocated cartilage.  The code requires frequent episodes of locking, pain, and effusion into the joint.  The Veteran reported locking; however, the clinical findings do not reflect any indication of dislocated cartilage.    

Diagnostic Code 5262 pertains to impairment of the tibia and fibula.  Malunion is defined as "union of the fragments of a fractured bone in a faulty position."  See Dorland's Illustrated Medical Dictionary 1115, 31st edition (2007).  Nonunion is defined as "failure of ends of a fractured bone to unite."  Id. at 1309.  The evidence does not reflect malunion or nonunion of the tibia or fibula.  Therefore, Diagnostic Code 5262 is not applicable.

A rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran's belief that she is entitled to higher ratings is outweighed by the objective clinical findings.  While the Board considered the Veteran's reported symptoms, the Board assigns greater probative value to the objective clinical findings in the VA examination reports and VA medical treatment records which were recorded following physical examinations of the Veteran. 

In light of the above, a rating in excess of 10 percent is not warranted for the left or right knee at any time during the period on appeal.  See Hart, supra.  As a preponderance of the evidence is against the claims, the benefit-of the-doubt doctrine is not applicable and the claims are denied.  38 U.S.C.A. § 5107(b).

Extra-schedular consideration

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the service-connected knee disabilities, the evidence in this case does not reflect that the available ratings are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established rating criteria reasonably describe the ratings for knee disabilities.  Neither the evidence nor the Veteran has identified symptoms that are unusual or exceptional as to a knee disability.  Even if the rating criteria were inadequate, she has not reported that there is marked interference with her employment or frequent periods of hospitalization.  Therefore, the Board finds that the assigned ratings are adequate and referral of the case for consideration of extra-schedular ratings is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for patellofemoral joint syndrome, left knee, is denied.

Entitlement to a rating in excess of 10 percent for patellofemoral joint syndrome, right knee, is denied.


REMAND

In a June 2013 VA Form 9, the Veteran reported that she experienced migraine headaches twice per week accompanied by severe pain, nausea, and light and noise sensitivity.  She stated that she was unable to perform activities of daily living and missed time from work due to her disability.  Compared to the most recent VA examination completed in December 2009, the Veteran's statements indicate that there has been a worsening of her disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  A new VA examination is required to assess the current severity of the Veteran's service-connected migraine headaches.

A June 2014 rating decision denied the issue of entitlement to service connection for diabetes mellitus.  In July 2014, VA received a notice of disagreement with respect to the denial of entitlement to service connection for diabetes mellitus.   A Statement of the Case has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  The Board is required to remand the issue for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues are REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to service connection for diabetes mellitus.   Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal, return the issue to the Board for review.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected migraine headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be completed and all findings must be set forth in detail.

The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected migraine headaches, including whether she experiences prostrating attacks and, if so, their frequency and duration.  

3.  After the development requested is completed, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


